0DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 14, the limitation “the internal track” lacks proper antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim 1 is are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Duemmler (US 5,275,320 A).
Regarding claim 1, Duemmler discloses an apparatus (3) for securing cargo to a crossbar on top of a vehicle comprising: a cargo supporting device configured to contact and secure cargo on a pair of crossbars (4) on top of a vehicle (crossbars not being claimed in combination), the cargo supporting device having a track (hollow profile/space within 2) defining a horizontal linear clamping axis parallel to a direction of vehicle travel, and a first jaw member (6, or “lower jaw” of Duemmler claim 1) descending from a bottom side of the cargo supporting device; a second jaw member (5, or “upper jaw” of Duemmler claim 1) configured to move along the track (Figure 2) of the cargo supporting device for clamping a crossbar cooperatively with the first jaw member; and an actuator (8) connected to the second jaw member and configured to drive movement of the second jaw member along the internal track, the actuator including a threaded shaft extending generally along the clamping axis engaging corresponding internal threads (see “threaded bore included in said upper jaw” in claim 1 of Duemmler) of the second jaw member such that rotation of the threaded shaft causes the first and second jaw members to clamp a crossbar.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cucheran (US 5,769,292 A).
Regarding claim 1, Cucheran discloses an apparatus (10) for securing cargo to a crossbar on top of a vehicle comprising: a cargo supporting device configured to contact and secure cargo on a pair of crossbars (12 and 16) on top of a vehicle (crossbars not being claimed in combination), the cargo supporting device having a track (26) defining a horizontal linear clamping axis parallel to a direction of vehicle travel, and a first jaw member (28) descending from a bottom side of the cargo supporting device; a second jaw member (30/32) configured to move along the track (30 within 26) of the cargo supporting device for clamping a crossbar cooperatively with the first jaw member; and an actuator (44) connected to the second jaw member and configured to drive movement of the second jaw member along the internal track, the actuator including a threaded shaft extending generally along the clamping axis. Cucheran fails to disclose the threaded shaft engaging corresponding internal threads of the second jaw member such that rotation of the threaded shaft causes the first and second jaw members to clamp a crossbar. Cucheran discloses the exact opposite and teaches that the threaded shaft engages threads (of 48) within the first jaw member (Figure 5) rather than the second jaw member. A person of ordinary skill in the art at the time Applicant’s invention was made would have realized through their own available knowledge and reasoning that the Cucheran clamp would work even with the actuator reversed in orientation and would have found it obvious to have simply reversed the orientation of the threaded actuator and provided the head (54) within the first jaw and the threaded nut (48) within the second jaw. Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,583,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claim is simply broader than the patented claim where the patented claim recites all of the structural features of the currently pending claim.
12.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,150,423 in view of Duemmler (US 5,275,320 A).
The patented claim recites all of the structural features of the currently pending claim except for the actuating member / adjustment device including threads that engage threads in the second jaw. The patented claim is silent as to the interaction between the actuating member / adjustment device and the second jaw other than it causes it to move. Duemmler teaches that such movement was known to be cause by a threaded interface between an actuating member and a jaw like that of the patented claim. Given that the patented claim is silent as to how the jaw is actuated, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have looked to other similar devices such as that of Duemmler and to have chosen a threaded design as mere design choice.
13.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,381,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claim is simply broader than the patented claims where the patented claims recite all of the structural features of the currently pending claim.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/11/22